    Case:18-11689-SDB Doc#:28 Filed:03/22/19 Entered:03/22/19 14:23:09                                      Page:1 of 2


     IT IS ORDERED as set forth below:




     Date: March 21, 2019


___________________________________________________________________________




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                               AUGUSTA DIVISION

     Michael Wayne Ash                                      )
             Debtor,                                        )        Chapter 13
                                                            )        Case No.: 18-11689-SDB
     Michael Wayne Ash                                      )
             Movant,                                        )
                                                            )
                vs.                                         )
                                                            )
     United Consumer Financial Services                     )
     (UCFS Kirby Cleaning Services)                         )
                    Respondent.                             )


                                                            ORDER

                After Proper notice and no response having been filed by the response date, Debtor’s Objection is hereby

     granted.

     WHEREFORE, it is hereby ORDERED, ADJUDGED and DECREED that the Claim No. 3 of Respondent is

     disallowed in the amount Nine Hundred Eleven Dollars and Thirty-Five Cents ($911.35) except for the amount that

     has already been paid by the Chapter 13 Trustee.

                                           [SIGNATURE ON FOLLOWING PAGE]

                                                    [END OF DOCUMENT]
Case:18-11689-SDB Doc#:28 Filed:03/22/19 Entered:03/22/19 14:23:09   Page:2 of 2


   PRESENTED BY:
   s/ Angela Williams Seymour
   Angela Williams Seymour, GBN 636505
   Attorney for Debtor/Movant
   101-B Rossmore Place
   Augusta, GA 30917-1003
   (706) 868-1968
